Citation Nr: 1533505	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  13-05 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for stomach polyps, to include as a result of exposure to chemical substances in the water at Camp Lejeune

2.  Entitlement to an initial compensable rating for hypertension.  

3.  Entitlement to an increased compensable rating for duodenal ulcer.  

4.  Entitlement to an increased rating for residuals of a right forearm injury, currently rated as 10 percent disabling.  

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  

6.  Entitlement to an effective date for the grant of service connection for hypertension, prior to January 6, 2004.



REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to September 1976 and from July 1979 to July 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of August 2011, October 2011, and March 2014 rating decisions of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2014, the Veteran filed a claim for stomach polyps, to include as a result of exposure to chemical substances in the water at Camp Lejeune.  The claim was denied in a March 2015 rating decision.  Although the rating decision does not reflect the RO from which the decision issued, there is no indication that jurisdiction of the file has been transferred to the RO in Louisville, Kentucky in accordance with VA's Veterans Benefits Administration (VBA) Fast Letters No. 11-03 and 13-05.  Regardless, the Veteran filed a notice of disagreement (NOD) with the March 2015 rating decision that same month.  The filing of a NOD confers jurisdiction on the Board, and the next step is for the agency of original jurisdiction (AOJ) to issue a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238(1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Thus, the issue is reflected on the title page.  

The Board notes that in a June 2015 letter, the Veteran's representative withdrew the appeal with respect to an earlier effective date for the grant of service connection for hypertension.  To the extent that the correspondence limited the appeal as to any other issue, any ambiguity is resolved in the Veteran's favor.  See. Evans v. Shinseki, 25 Vet App 7 (2011) (VA must seek clarification when a submission is ambiguous as to the appellant's intent).  Withdrawal of a claim is only effective if the withdrawal is explicit, unambiguous and done with a full understanding of the consequences of such action on the part of the claimant.  See DeLisio v. Shinseki 25 Vet. App. 45, 57-58 (2011); Kalman v. Principi, 18 Vet. App. 522, 524-25 (2004).  Moreover, the AOJ certified the issues on appeal.  

The issues of entitlement to service connection for stomach polyps, as well as entitlement to an initial compensable rating for hypertension, along with entitlement to increased ratings for duodenal ulcer and residuals of a right forearm injury, to include a TDIU, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In June 2015, prior to the promulgation of a decision in the appeal, the Veteran and his representative informed the Board in writing that the Veteran wanted to withdraw his appeal with respect to entitlement to an effective date for the grant of service connection for hypertension, prior to January 6, 2004.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an effective date for the grant of service connection for hypertension, prior to January 6, 2004, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, withdrawal must be in writing.  38 C.F.R. § 20.204(b).  

In June 2015, the Veteran's representative submitted a written statement indicating the Veteran would like to officially withdraw his appeal for an effective date for the grant service connection for hypertension, prior to January 6, 2004.  Thus, there remains no allegation of error of fact or law for appellate consideration as to that issue.  The Board accordingly does not have jurisdiction to review the appeal with respect to that issue.


ORDER

The appeal with respect to entitlement to an effective date for the grant of service connection for hypertension, prior to January 6, 2004, is dismissed.


REMAND

The Veteran seeks an initial compensable rating for hypertension, entitlement to increased ratings for duodenal ulcer and for residuals of a right forearm injury, and entitlement to a TDIU.  

Initially, the Board notes that the October 2014 SOC pertaining to the increased rating claims for residuals of a right forearm injury and ulcer lists as evidence a "5103/VCAA dated July 1, 2013."  A July 1, 2013, letter does not appear to be associated with the file.  Although an August 2013 Report of General Information (VA FORM 21-0820) notes the Veteran telephoned in a response to a 5103 waiver and stated he had no additional evidence to submit with respect to those claims, a decision on appeal is to be based upon the complete record.  As such, on remand, the July 1, 2013 letter should be associated with the Veteran's file.  

With respect to hypertension, the October 2011 rating decision reflects service connection for hypertension was established from January 6, 2004.  The Veteran has stated that continuous medication is required for control.  Under Diagnostic Code 7101, a 10 percent rating is assigned for hypertension with diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.  A 10 percent rating also is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Although the September 2014 VA examination report notes the Veteran did not have a history of diastolic blood pressure elevated to predominantly 100 or more, the opinion does not address blood pressure readings in September 2004 of 160/100, 166/100, and 166/105, at which time his medication regimen was adjusted to improve blood pressure control.  In addition, blood pressure in February 2004 was 172/80 and 164/99.  The Board notes that the Veteran's entire history of the disability is for consideration in assigning a disability rating.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In view of the above, the evidence is not adequate for a determination with respect to an initial higher rating.  As such, the Veteran is to be afforded a new VA examination with respect to the nature and severity of his hypertension including a retrospective medical opinion addressing the severity of the Veteran's hypertension since January 2004.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  

In addition, the record reflects a January 1993 application for VA Vocational Rehabilitation.  It is unclear whether there is a Vocational Rehabilitation folder that is not associated with the record.  VA Vocational Rehabilitation records are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In view of the above, the increased rating claims must be remanded.  In addition, the issue of TDIU is intertwined with the increased rating claims.  38 C.F.R. §§ 3.340, 4.16 (2014).  Thus, a decision by the Board on the Veteran's TDIU rating claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  

In addition, as noted in the introduction, in March 2015, the Veteran submitted a NOD with the denial of service connection for stomach polyps, to include as a result of exposure to chemical substances in the water at Camp Lejeune, in the March 2015 rating decision.  A SOC with respect to the claim has not been issued.  As such, the claim must be remanded for issuance of a SOC.  See Manlincon, 12 Vet. App. at 238.  In so doing, the AOJ should adhere to the guidance in VBA Fast Letters No. 11-03 and 13-05, which provide instructions for claims involving exposure to contaminated water during service at Camp Lejeune.  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC regarding service connection for stomach polyps, to include as a result of exposure to chemical substances in the water at Camp Lejeune, with consideration of VBA Fast Letters No. 11-03 and 13-05, dated January 11, 2011, and March 26, 2013.  The issue is to be certified to the Board only if a timely substantive appeal is received.  

2.  Obtain complete VA treatment records.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Associate with the file the July 1, 2013, 5103/VCAA letter pertaining to the increased rating claims for residuals of a right forearm injury and a duodenal ulcer.  

4.  Associate any outstanding VA Vocational Rehabilitation records with the file.  

5.  Schedule the Veteran for a VA hypertension examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner should provide an opinion with respect to the nature and severity of the Veteran's hypertension, to include whether the diastolic pressure is predominantly 100 or more, or systolic pressure predominantly 160 or more, or whether he has a history of diastolic pressure predominantly 100 or more for which continuous medication is required for control, since January 2004.  

In providing the opinion, the examiner should consider blood readings in September 2004 of 160/100, 166/100, and 166/105, and of 172/80 and 164/99 in February 2004.

A complete rationale for all opinions expressed must be provided.  

6.  Finally, readjudicate the appeal.  If any of the benefits sough remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


